Citation Nr: 1439213	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for infertility. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active military service from December 1982 to March 1987.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the appellant testified at a hearing before the undersigned sitting at the RO; a transcript of that hearing has been prepared and has been included in the claims folder for review.  In May 2012, May 2013, and February 2014, the Board remanded the claim on appeal for further development.  The issue has since been returned to the Board for further appellate review.  

This appeal is once again, regrettably, REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

In the Board's May 2013 Remand, the VA examiner who provided a February 2013 medical opinion was requested to provide an addendum to that opinion.  The examiner was specifically asked to identify the actual cause(s) of the appellant's infertility as well as whether the cause or causes of the infertility were present in service or etiologically the result of a disease, incident, or injury in service.

In the above-noted February 2013 opinion, the examiner had opined the following:  

It is less likely than not that the Veteran's history of infertility is related to her military service.  She was pregnant twice before her military service.  Her ruptured right ectopic pregnancy resulting in a right salpingoopnorectomy, history of pelvic adhesions, blocked left fallopian tube and uterine fibroid were diagnosed AFTER her military career.

Thereafter, in the October 2013 addendum opinion, the examiner opined the following,

This Veteran was pregnant twice before her military service.  It is just as likely as not that pelvic adhesions from her ruptured ectopic pregnancy resulted in infertility that was diagnosed after her discharge from the service.

From the October 2013 opinion, it appeared that the VA examiner believed it to be 50 percent likely (just as likely as not) that the appellant's infertility was related to post-service pelvic adhesions from her ruptured ectopic pregnancy.  However, the wording of the opinion otherwise left a 50 percent chance that the infertility was service related.  This was in contrast to the earlier March 2013 opinion, as noted above, in which the VA examiner indicated that the appellant's infertility was "less likely than not" (less than 50/50 probability) caused by or a result of service.

The Board noted in the February 2014 Remand that the VA examiner appeared to provide conflicting opinions on the probability of a relationship between the Veteran's infertility and her period of service.  As such, the Board returned the claim to the RO via the AMC and requested that the examiner clarify his statement.  Such an addendum was accomplished in May of 2014.  In the addendum, the reviewer opined the following:

Because this veteran was pregnant twice before her military service, it is less likely than not that her infertility occurred during military service.  It is more likely than not that the pelvic adhesions from her ruptured ectopic pregnancy resulted in infertility that was diagnosed after her discharge from service.

While the examiner provided the above clarification, the examiner did not provide comments with the second portion of the Board's February 2014 Remand instructions.  That is, the examiner was given these directions:

The examiner should also opine as to whether it is at least as likely as not that the cause or causes of the Veteran's infertility were present in service or are etiologically the result of a disease, incident, or injury in service.  (For example, pelvic adhesive disease was noted as being of a moderate severity in a June 1989 Darnell Army Community Hospital treatment record.  At that time, the Veteran underwent a right salpingoopnorectomy.)

The examiner must provide a thorough explanation for her answer to both questions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (an examination report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions).

If the examiner determines that she cannot provide the requested opinions without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.

Unfortunately, the examiner only provided a partial response to the Board's request for information.  The examiner did not specifically comment on whether there was any condition that began while the appellant was on active duty that would have caused adhesions or an ectopic pregnancy.  In other words, even if the appellant did not experience any type of disability that could have led to complications with pregnancy after the appellant left service, the examiner needed to specifically note this and rule out any effect of the appellant four and one half years of service on her ability to procreate.  

After reviewing the results obtained by the AMC, the Board finds that there has not been substantial compliance with its latest remand instructions.  The Board further finds that, in fact, the AMC has disregarded the Board's instructions.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, the Board believes that the examination results are inadequate because it failed to provide responses to all of the inquiries made by the Board and, as such, any decision predicated upon those results would not withstand judicial scrutiny.   See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned to the AMC so that another examination, which contains definitive opinions based upon a complete record, may be obtained.

The case is REMANDED to the AMC for the following redevelopment:

1.  The AMC should obtain any outstanding treatment records of the appellant.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2013). 

2.  Thereafter, the AMC should arrange for the appellant to undergo a gynecological examination with respect to her claim for infertility, preferably by a gynecologist or an infertility expert who is a medical doctor.  The purpose of the examination is to ascertain whether the appellant is now suffering from infertility, and whether the purported disability was caused by or the result of or began during the appellant's military service.  The examiner should specifically comment on whether the appellant is actually infertile, given the fact that she still has one ovary, or whether the appellant's right salpingoopnorectomy, history of pelvic adhesions, a blocked left fallopian tube, and uterine fibroid would, in essence, prohibit the appellant from either conception or carrying a fetus to term.  The examiner should also provide an opinion as to whether any found infertility is due to the appellant's service or whether her difficulty in having a child was the result of her military service.  In providing an opinion concerning the appellant's purported infertility, the examiner must specifically discuss the term infertility and how a person is determined to be infertile.  The examiner should further provide comments on the difference between infertility and the concept of an individual having difficulty becoming pregnant.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions, including the discussion provided by the appellant on July 14, 2014, and any previous medical reports that indicate that the appellant was suffering from the claimed disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is further requested that the examiner discuss any seemingly inconsistent and contradictory opinions contained in the claims folder.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until she is contacted by the AMC.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



